DAVIDSON, Judge.
This is a conviction for the giving of a worthless check, as denounced by art. 567b, Vernon’s Ann.P.C., with punishment assessed at thirty days in jail.
The information alleged that the check was- delivered to “Brooks Super Market, a Corporation.”
The evidence wholly fails to sustain that allegation.
*442The attorney representing the state upon the trial of the case very properly and correctly confesses that the failure to make proof of that allegation requires a reversal of the conviction and cites in support of that conclusion: Whitaker v. State, 85 Tex.Cr.R. 272, 211 S.W. 787, and McClure v. State, Tex.Cr.App., 296 S.W.2d 263.
The judgment is reversed and the cause is remanded.